Citation Nr: 0513612	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-25 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to a psychiatric disability, to include post-
traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from October 1971 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Sioux 
Falls, South Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Having considered the veteran's 
contentions in light of the record and the applicable law, 
the Board finds that this matter is ready for appellate 
review.  


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

2.  Depression was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's active service.

3.  The competent evidence of record does not establish that 
the veteran has a mental disorder that is presumed to be 
causally related to the veteran's active service.

4.  The veteran is not diagnosed to have PTSD.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred 
in, or aggravated by active service.  U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A psychiatric disability, to include depression and PTSD, 
was not incurred in, or aggravated by, active service, nor 
may a psychosis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that he incurred COPD, PTSD and 
depression as a result of active military service.    

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the veteran and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

A VA letter issued in August 2001 apprised the veteran of the 
information and evidence necessary to substantiate his 
claims, including that for PTSD.  Such correspondence also 
apprised him as to which information and evidence, if any, 
that he is to provide, and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  He was also 
advised to send any evidence in his possession, pertinent to 
the appeal, to VA.  As such, the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2004).  

The law provides that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Here, because the VCAA notice was provided 
to the veteran prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

Examination of the August 2001 VA letter to the veteran 
indicates that all four of the above components were 
satisfied.  The veteran was advised of what evidence would 
support his claims for the disorders in question, as well as 
of the essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  An 
additional advisement as to PTSD claim substantiation was 
also provided.  The veteran was also advised that he should 
provide any other evidence that he desired the RO to 
consider, and was provided authorization forms for completion 
in the event such records were in the nature of medical 
records.  The Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claims.

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA treatment 
and examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  

The veteran has argued that his complete service medical 
records have not been obtained.  However, the record does not 
substantiate the veteran's allegation.  The service medical 
records were first obtained by VA in August 1976, and a copy 
of his DD 214 (Report of Separation from the Armed Forces) in 
April 2004.  As will be explained below, the veteran's 
service medical records on file do not indicate any 
suggestion, either by way of history or clinical examination, 
to suggest that the records currently on file are not 
complete.  As will also be discussed below,  veteran's 
allegations of various in-service events, to include various 
reports of medical events, have been evaluated as wholly 
incredible.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.





The Merits of the Claims

The veteran seeks service connection for COPD, PTSD and 
depression.  His essential argument as to the three disorders 
is that they stemmed from a service-entry inoculation by 
"air gun;" that the inoculation caused him to have adverse 
reactions; the adverse reactions resulted in him being 
incapable of successfully performing his military duties; 
which in turn led to him being singled out for harassment by 
his fellow solders and the chain of command.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied in whole.


The Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2002).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) 
(2002).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).




Chronic Obstructive Pulmonary Disease

On the veteran's report of medical history, taken in 
conjunction with his August 1971 enlistment examination, the 
veteran denied having a history of chronic or frequent colds, 
sinusitis, asthma, shortness of breath, pain or pressure in 
chest, or chronic cough, although he endorsed a history of 
hay fever.  On the corresponding report of medical history, 
it was noted that the veteran's lungs and chest were normal.  

The veteran's service medical records reveal that the veteran 
was hospitalized for four days for an acute upper respiratory 
infection in October 1971.  In February 1972, he was again 
hospitalized for one day for the same condition.  Similarly, 
in a March 1972 service medical record, the veteran 
complained of headaches, chest pain, and coughs.  A physical 
examination revealed that the veteran's lungs had bilateral 
rhonchi.  In July 1972, the veteran was treated for a cold, 
later ascertained to be allergic bronchitis.  However, upon 
radiographic examination by the service department in 
December 1972, no pulmonary or respiratory abnormality was 
noted.  His separation physical examination indicates that he 
had post-nasal drip, but is devoid of any mention of a 
pulmonary disorder.  

In light of the veteran's current account, the Board observes 
that his service medical records are devoid of any mention of 
an adverse reaction to any service-entry inoculation, 
including any treatment or resulting hospitalization.  

On the report of medical history, taken in conjunction with 
his January 1973 discharge examination, the veteran reported 
a history of asthma, shortness of breath, pain or pressure in 
chest, and chronic cough.  The examiner reported that the 
veteran had asthma as a child, but had not experienced it 
since age 14.  He also reported that the shortness of breath 
and cough were with the asthma attacks.  Although the veteran 
endorsed having had an "adverse reaction to serum, drug, or 
medicine," the examiner noted that the veteran was allergic 
to penicillin.  Again, there was no reference to any incident 
occurring as a result of a service-entry inoculation.     

Also of relevance to the veteran's current accounts that he 
received a medical discharge as a result of the claimed in-
service pulmonary treatment, the service discharge 
examination also reflects that the veteran was then subject 
to "elimination from [the] service," and his report of 
separation indicates that he received a discharge under 
honorable conditions.

A VA hospital discharge summary reveals that the veteran was 
admitted to the hospital in April 1998 and discharged in 
January 1999.  One of his reported diagnoses included a 
history of asthma.  On physical examination, the veteran's 
lungs were clear anteriorally and laterally.  A VA hospital 
discharge summary dated in May 2000 reflects that a physical 
examination of the veteran's lungs found that they were clear 
to auscultation.  A VA hospital discharge summary indicates 
that the veteran was in the hospital from June 2000 to August 
2000.  Pulmonary functioning testing indicated that he had 
mild obstruction.  Apart from its historical occurrence, none 
of these reports indicate any mention of the  

In an October 2000 VA preventive health screen, the veteran 
reported that he was a current smoker who smoked four to five 
cigarettes a day.

In the veteran's PTSD stressor statement, the veteran related 
that in the fall of 1970 or 1971, he was inoculated with a 
jet-gun at Ft. Dix, New Jersey.  As a result, he indicated 
that he was hospitalized and "almost died" from an upper 
respiratory infection.  

The veteran's chest was x-rayed in July 2003.  The 
radiologist reported that there was no evidence of pulmonary 
congestion, and that there was no evidence of active 
cardiopulmonary disease.  In October 2003, the veteran 
underwent a further VA examination, and reported that he had 
a cough that sometimes produced a green or  sometimes brown 
or clear white sputum.  He denied any hemoptysis and 
indicated that although he did not have asthma as a child, he 
currently did as an adult.  

On physical examination, the veteran's lungs were clear to 
bilateral auscultation and throughout.  The examiner reported 
that the July 2003 chest x-rays showed that the veteran had 
chronic obstructive pulmonary disease.  The examiner 
diagnosed the veteran with chronic obstructive pulmonary 
disease, with asthmatic component.  It terms of the etiology 
of the veteran's COPD, the examiner stated:

It is my opinion that this is less than 
likely related to his service time.  He 
was treated for bronchitis one time while 
he was in the service.  I do not note 
anywhere that there was any mention that 
he had been given any shots with an 
adverse reaction (and this would not be 
the expected type of adverse response for 
this), nor do I see that his medical 
record through the Veterans 
Administration notes that he is allergic 
to any type of flu shots.  In addition, 
there is no mention in his service record 
that he was hospitalized and /or in an 
oxygen tent.  It is more likely than not 
that the chronic obstructive pulmonary 
disease is related to his continued and 
unrelenting history of smoking 
cigarettes.

The preponderance of the evidence is clearly against the 
claim of service connection for COPD.  Firstly, there is no 
question that the veteran has a current diagnosis of the 
disorder he seeks to connect to service, as evidenced by an 
August 2000 hospital discharge summary and the report of a VA 
examination in October 2003

However, there is nothing in the record indicating the 
presence of an in service event.  Firstly, the veteran's 
account of such severe medical complications following his 
initial innoculations during basic training is wholly 
incredible.  The service medical records do not substantiate 
that the veteran was hospitalized for such a disorder during 
basic training; nor that he received any treatment for an 
adverse reaction following such an innoculation at anytime 
during his military service.  

While the veteran nonetheless maintains that these events 
occured, it is inconceivable that such grave complications 
would not have been recorded in his military medical records 
and followed up throughout the course of his military tenure, 
given that the contemporaneous treatment record was generated 
with a view towards ascertaining the veteran's readiness for 
the rigors of military service.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (The Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.).  

While the veteran was treated for an upper respiratory 
infection, sinusitis, and allergic bronchitis in service, the 
then-contemporary service medical records, including chest X-
ray examination, are negative for pulmonary disease.  
Further, it is significant to point out that COPD was not 
demonstrated until 2000, almost 30 years subsequent to 
service.

Most critically, there is no competent evidence of linkage 
between any in-service treatment and the current COPD.  As 
noted, a VA examiner, in October 2003, opined that the 
disorder was not etiologically related to service.  Rather, 
the examiner attributed such disability to the veteran's 
history of smoking.  

In this regard, the Board observes that there is no competent 
medical evidence to the contrary.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a). That is, the only medical 
opinion of record is to the effect that the veteran's current 
chronic obstructive pulmonary disease is not etiologically 
related to his military service.

Although the veteran asserts that his current COPD disability 
is related to his in-service reports of upper respiratory 
infections, sinusitis, shortness of breath, asthma, and 
cough, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The October 
2003 medical opinion is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the current COPD is related to the 
veteran's active military service, and his claim must be 
denied.
Psychiatric Disability, to include PTSD and Depression

On the report of medical history, taken in conjunction with 
his January 1973 discharge examination, the veteran reported 
a history of frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.  The examiner also 
reported that the veteran reported that he had trouble 
getting to sleep (i.e., he did not sleep soundly) and he was 
nervous and experienced tension in the Army. 

A VA hospital discharge summary dated in May 2000 reflects 
that the veteran was diagnosed with depression, without 
reference to any incident of military service.  A VA hospital 
discharge summary indicates that the veteran was in the 
hospital from June 2000 to August 2000, and diagnosed with 
substance abuse in remission.  There was no reference to any 
incident of the veteran's military service.  In an October 
2000 VA preventive health screen, the examiner reported that 
the veteran screened negative for PTSD.

In the veteran's PTSD stressor statement, he related that in 
the fall of 1970 or 1971, he was inoculated with a jet-gun at 
Ft. Dix, New Jersey and, as noted above, he indicated that he 
was hospitalized and "almost died" from an upper 
respiratory infection.  This later led to chronic treatment 
and a diagnosis by the VA of COPD.  He also indicated that he 
was treated for depression during his basic training at Ft. 
Dix and that since that time he had been diagnosed with 
chronic depression and PTSD by the VA.  

Further, the veteran related that he was verbally and 
physically abused by training staff and frightened with the 
eventuality of service in Vietnam.  He stated that he had 
recurring physical maladies that made his training unbearable 
and the resulting physical and mental abuse that he suffered 
by training staff intolerable and psychiatrically 
debilitating.  The veteran indicated that he was continually 
harassed and threatened with transfer to Vietnam and verbally 
and mentally abused by his company commander when he was 
transferred to his permanent duty station in Augsburg, 
Germany.  The veteran also indicated that he believed that he 
contracted hepatitis while he was in Germany.  He reported 
that all of these traumatic experiences had left him in a 
continual state of anxiety with panic attacks, a cognitive 
disorder, and chronic pain syndrome, all of which he was 
being treated for at the VA.

The veteran also underwent a VA PTSD evaluation in October 
2003.  The veteran reported that since military service, he 
had severe social isolation and a paranoid distrust of other 
people; that he avoided crowds and any social interaction 
with more than one person.  He also indicated that he had 
panic attacks, claustrophobic reactions in small dark places, 
and feelings of depression.  He also reported poor sleep 
(only one to two hours a night), intrusive thoughts, and 
nightmares.  He felt argumentative and angry, but never had 
been violent.  He indicated that he had never been suicidal, 
but that he was anxious around others, and was startled 
easily by loud noises.  

After mental status examination, the examiner reported that 
he could not find any verification of the veteran's claimed 
stressors and even if he could authenticate them, he was not 
certain that they would qualify as a producer of PTSD, even 
though he presented with a great deal of anxiety.  

The examiner observed that while the veteran claimed that he 
underwent psychiatric treatment during military service, such 
an account was not supported by the record.  While the 
examiner observed that the veteran displayed classic PTSD 
symptoms, but that they presented without a clear connection 
to verifiable stressors.  The examiner diagnosed the veteran 
with major depression, panic disorder with agoraphobia, and 
personality disorder, not otherwise specified with dependent 
and schizoid traits.  The examiner commented that:

I believe that if he were making a claim 
for depression and anxiety disorder that 
he believes he was treated for in the 
service that there could be some reason 
for adjudication to see a connection.  
However, the case for post-traumatic 
stress disorder does not appear to be 
the most accurate diagnosis of this 
unfortunate individual's difficult life 
and emotional disorder.

The preponderance of the evidence is clearly against the 
claims relative to PTSD and depression.  

As noted above, in order to establish service connection on a 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability and an in-service injury.  Firstly, while 
the veteran does have a current diagnosis of depression, the 
veteran's account of in-service events leading to such 
depression (i.e., illness after "air-gun" inoculation; 
followed by hospitalization and inability to perform duty as 
a result of such  illness; in turn leading to being singled 
out by the chain-of-command and in-service psychiatric 
treatment) is wholly unsupported by record.   

As noted, the record does not support the veteran's 
contentions of illness after he was inoculated.  The 
contemporaneous service medical records do not indicate that 
the veteran ever complained of or was treated for such 
complaints or any other in-service psychiatric disability.  
Moreover, it is significant to point out that the evidence of 
record establishes that the veteran was not first clinically 
diagnosed with and treated for depression until 2000, many 
years after his discharge from service.  

The October 2003 VA examiner's observation as to a link 
between the veteran's current disorder and his in-service 
treatment is clearly premised upon the veteran's account of 
having in-service psychiatric treatment, which is wholly 
unsupported in the record.  The Board notes that the veteran 
could be entitled to service connection on a presumptive 
basis if there is evidence that psychosis was demonstrated 
within one year of separation from service.  However, the 
Board notes that there is no evidence that establishes that 
psychosis was demonstrated within one year of separation from 
service or that the veteran, in fact, has a current psychosis 
disability.  Significantly, on examination in October 2003, 
the examiner indicated that there was no evidence that the 
veteran had psychotic determinacy.  Thus, the Board concludes 
that the veteran is also not entitled to a grant of service 
connection for a psychiatric disability, on a presumptive 
basis.




In this regard, the only evidence of record is to the effect 
that the veteran's current psychiatric disability is not 
attributable to his military service nor was aggravated by 
such military service.  Despite the veteran's assertions, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that the contemporaneous service medical evidence, and post 
service medical evidence, are of greater probative value than 
the veteran's statements in support of his claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability, to include 
depression, panic disorder with agoraphobia, and personality 
disorder.

As to PTSD, the preponderance of the evidence is likewise 
against the claim.  As noted, the October 2003 VA examiner 
did not so diagnose the veteran, and there is otherwise no 
diagnosis of record.  

In this regard, there is no evidence to the contrary.  That 
is, the only medical opinion of record is to the effect that 
the veteran does not have a current PTSD disability that is 
related to service.  Despite the veteran's assertions, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that the contemporaneous service medical evidence, and post 
service medical evidence, are of greater probative value than 
the veteran's statements in support of his claim.  As such, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for PTSD.








ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), is denied.

Entitlement to a psychiatric disability, to include post-
traumatic stress disorder (PTSD) and depression, is denied.



____________________________________________
	Vito A. Clementi	
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


